Exhibit 99.1 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 UNAUDITED ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets F - 2 - F- 3 Condensed Interim Consolidated Statements of Operations F- 4 Condensed Interim Consolidated Statements of Cash Flows F - 5 - F- 6 Notes to Condensed Interim Consolidated Financial Statements F - 7 - F - 16 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands September 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash and deposit Short-term bank deposits - Available for sale marketable securities - Trade receivables (net of allowance for doubtful accounts of$402 unaudited and $253 as of September 30, 2010 and December 31, 2009, respectively) Other receivables and prepaid expenses Inventories Total current assets NON-CURRENT ASSETS: Marketable securities - Severance pay fund Other assets Total non-current assets PROPERTY AND EQUIPMENT, NET GOODWILL AND INTANGIBLE ASSETS, NET Total assets $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 2 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data September 30, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Deferred revenues Other payables and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Deferred revenues Accrued severance pay Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.1 par value - Authorized: 200,000,000 shares at September 30, 2010 (unaudited) and December 31, 2009; Issued: 23,207,706 (unaudited) and 22,643,541 shares atSeptember 30, 2010 and December 31, 2009, respectively; Outstanding: 22,961,227 (unaudited) and 22,397,062 shares at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income (loss) 16 ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 3 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data Nine months ended September 30, Year ended December 31, Unaudited Revenues: Products $ $ $ Services Total revenues Cost of revenues: Products Services Total cost of revenues Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating income(loss) ) ) Financial and other expenses, net ) ) ) Loss before income tax expenses ) ) ) Income tax expenses 63 Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 4 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Nine months ended September 30, Year ended December 31, Unaudited Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by(used in) operating activities: Depreciation Disposal of property and of equipment, net - Stock-based compensation related to options granted to employees and non-employees Amortization of intangible assets 93 88 Capital loss (gain) 59 ) ) Increasein accrued severance pay, net ) ) ) Decrease in other assets 89 43 Decreasein accrued interest and amortization of premium on marketable securities - - 2 Decrease (increase) in trade receivables ) ) Decrease (increase) in other receivables and prepaid expenses ) ) Increase in inventories, net ) ) ) Decrease in long-term deferred taxes 49 Increasein trade payables Increase in employees and payroll accruals 75 Increase in deferred revenues Increase (decrease) in other payables and accrued expenses ) Loss from sale and other than temporary loss on marketable securities, net Net cashprovided by (used in) operating activities ) ) Cash flows from investing activities: Increase in restricted cash and deposits - - (2
